     Case: 1:17-cv-03642 Document #: 72 Filed: 12/12/19 Page 1 of 1 PageID #:242

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Lavelle Taylor
                                 Plaintiff,
v.                                                    Case No.: 1:17−cv−03642
                                                      Honorable Andrea R. Wood
City of Chicago, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 12, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Motion and Status hearing
held. Plaintiff's agreed motion for disclosure of state court grand jury material [69] is
granted. Pursuant to 725 ILCS 5/112−6(c)(3), Plaintiff may disclose the state court grant
jury proceedings in connection with his 1996 murder conviction. Pursuant to the parties'
joint discovery status report [71], the deadline for the completion of fact discovery is
extended to 6/12/2020. This is a firm and final deadline. Status hearing set for 3/11/2020
at 9:00 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
